Title: From Alexander Hamilton to William Simmons, 24 June 1799
From: Hamilton, Alexander
To: Simmons, William


          
            Sir
            New York June 24th. 1799
          
          I am very glad to be able to infor to comply with the request contd. in your letter of the 21st. Instt. by informing you that Mr. Swan the Postmaster Paymaster General some time since has had Orders to Repair to the Seat of Government—that he was making an arrangment for the purpose and may shortly be expected at Phila.
          Thank you for the printed Copies of the regulations
          With consideration &c.
           Accountant of the War Dept.
        